SUPPLEMENT DATED MAY 1, 2015 TO PROSPECTUSES DATED MAY 1, 2006 FOR COLUMBIA ALL-STAR NY, COLUMBIA ALL-STAR EXTRA NY, AND COLUMBIA ALL-STAR FREEDOM NY ISSUED BY DELAWARE LIFE INSURANCE COMPANY OF NEW YORK DELAWARE LIFE NY VARIABLE ACCOUNT C This supplement contains information regarding changes to investment options that are available under your Contract. Effective immediately, the names of the following investment options have changed: Current Name New Name Columbia Variable Portfolio - S&P 500 Index Fund Columbia Variable Portfolio - Large Cap Index Fund Columbia Variable Portfolio - Mid Cap Value Opportunity Fund Columbia Variable Portfolio - Mid Cap Value Fund THIS SUPPLEMENT SHOULD BE READ AND RETAINED FOR FUTURE REFERENCE. All Stars NY5/2015
